Citation Nr: 1741304	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-58 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 1956 rating decision that denied service connection for right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1954 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2016 rating decision by the Department of Veterans Affairs (VA).  Jurisdiction is retained by the RO in St. Paul, Minnesota.

The Veteran and his son-in-law testified before the undersigned Veterans Law Judge at a video conference Board hearing in May 2017.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The October 1956 rating decision denying service connection for the Veteran's right knee disability was not appealed and is final.

2. The October 1956 rating decision considered an incorrect fact, but the decision would not have been manifestly different had the correct fact been considered.

3. The October 1956 rating decision correctly applied the statutory and regulatory provisions that existed at the time.


CONCLUSION OF LAW

The October 1956 rating decision denying service connection for the Veteran's right knee disability was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 101 (West 2012), 1111 (1956); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 16, 1956, VA denied the Veteran's claim for entitlement to service connection for his right knee disability.  That decision was not appealed to the Board and is final.  Accordingly, that decision will be "accepted as correct in the absence of clear and unmistakable error."  38 C.F.R. § 3.105(a).  A claim of clear and unmistakable error is referred to as a CUE claim.

"CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decisions."  Disabled Am. Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107 does not apply in CUE claims.  Nor do the duties to assist or notify apply.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding that the term "claimant" does not include a Veteran seeking CUE relief).  Failure by VA to assist the Veteran to the extent required by applicable law and regulations cannot constitute CUE and even the existence of "grave procedural error" does not render a VA decision non-final.  See Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002).

The United States Court of Appeals for Veterans Claims defined CUE as 

Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied . . . . [CUE] is the sort of error which, had it not been made, would have manifestly changed the outcome . . . [an error that is] undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The "claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  A difference of opinion warranting a revision of a previous claim is not CUE.  See 38 C.F.R. § 3.105(b).

In addition, the "claimant must provide some degree of specificity as to what the alleged error is, and, unless it is the kind of error that, if true, would be CUE on its face, "persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Livesay, 15 Vet. App. at 173-74.  An unrepresented movant's CUE motion is to be read sympathetically.  Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  A "sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision."  Acciola v. Peake, 22 Vet. App. 320, 326-27 (2008).  Although the Board's "sympathetic reading of the CUE theory may result in clarifying modifications," the Board "may not adjudicate a CUE theory that is wholly distinct from that which is presented."  Canady v. Nicholson, 20 Vet. App. 383, 402 (2006).

The Veteran's representative wrote in May 2016 that he believed CUE was made with respect to the October 16, 1956 rating decision denying service connection for a right knee condition.  The representative explained that the rating decision stated that "in the absence of evidence revealing additional trauma in service it cannot be said that this disability was aggravated during service."  According to the representative, this was CUE because "there was evidence present in the Veteran's service treatment record identifying an incident of trauma that incurred to the veteran's right knee while in service."  The representative further argued that although the Veteran was involved in a motor vehicle accident in 1951 (prior to service), the presumption of soundness should have been applied as the Veteran's entrance examination did not note a right knee condition.

The presumption of soundness is codified in 38 U.S.C.A. § 1111 and the operative text has remained unchanged since at least 1943, before the Veteran's 1956 rating decision.  See Act of July 13, 1943, Pub. L. No. 78-144, 57 Stat. 554, 556 (amending Paragraph I(b), part I, Veterans Regulation Numbered 1 (a) and codifying the resultant language).

The current regulation governing the presumption of soundness is 38 C.F.R. § 3.304 (2016).  The presumption of soundness was governed at the time of the Veteran's original claim by 38 C.F.R. § 3.63 (1956) (although the C.F.R. from 1956 was published after the Veteran's 1956 claim, the changes it incorporated into § 3.56 had been promulgated in 1955 or earlier).  The standard for assessing the presumption of soundness and whether it had been rebutted remained substantively unchanged.  

The regulation provided, much as it does today, that every person employed in active service was to be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrated that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service.  "Clear and unmistakable" was defined as obvious or manifest.  Accordingly, evidence which makes it obvious or manifest, that the injury or disease under consideration existed prior to acceptance and enrollment for service will satisfy the requirements of the statute. The requirement of the law is that claims to which the above-cited presumptions apply be denied only on the basis of evidence which clearly and unmistakably demonstrates that the disease did not originate in service, or, if increased in service, was not aggravated thereby.

At the Veteran's May 2017 hearing, the representative further argued that the VA placed too much weight on the findings made by the Marines while in service.  The representative argued that the VA should have given the Veteran an examination rather than relying on the Marine report findings.  

Initially, even if the Veteran was entitled to a VA examination in 1956, this cannot constitute CUE as the examination would have been additional evidence.  As stated by the United States Court of Appeals for the Federal Circuit, "the only record that may be reviewed in the CUE analysis is the record that was before the RO at the time of the original decision.  Evidence that should have been part of the record, but was not . . . may not be considered."  Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).  Failure to obtain an examination does not change the evidence before the RO at the time.

Placing too much weight on the Marine Corps findings also cannot constitute CUE.  See Crippen, 9 Vet. App. at 418.  Reasonable minds can differ on how to weigh different evidence.  CUE claims are only available, however, for situations where reasonable minds could not differ.  Placing too much weight on a piece of evidence does not constitute CUE.  

The representative did, however, identify something that reasonable minds could not differ on.  The 1956 rating decision stated that there was an "absence of evidence revealing additional trauma in service."  This was incorrect as there was some evidence in the service records of trauma.  In particular, a treatment record from April 9, 1956 stated that "[l]ast week hit knee with a hammer and since then has had increased pain and locking of knee."

CUE claims, however, require more than a clear factual error.  To succeed, it must also be shown that the result would have been manifestly different but for the error.  To determine if the result would be manifestly different, the error must be placed in context of the evidence before the RO at the time of the decision.  The evidence is summarized below.

The Veteran's entrance examination noted some scarring on his knee, but otherwise did not note any knee disabilities.

An in-service orthopedic clinic note in April 1956 stated that the Veteran "was in auto accident in 1951, was put in a cast for 6 months for a ? Plateau fracture, since then has had a popping of knee with intermittent locking."  The report then noted that the Veteran "hit knee with a hammer and since then has had increased pain and locking of knee."  The consultation report stated that the doctor believed "this man has a ruptured medial meniscus."

In an in-service hospital report a few days later, the Veteran was diagnosed with internal derangement, right knee (ruptured meniscus).  The report included the Veteran's pre-service history, which noted that the Veteran was in an automobile accident in 1951 that resulted in an injury to the right leg below the knee.  The Veteran had complained of pain in the right knee intermittently since 1953 and had intermittent swelling, but had no significant trouble until "about six months ago when the knee would click and he could notice pain."  

A physical examination revealed that there was no significant atrophy of the right thigh, but the Veteran had considerable laxity of the anterior cruciate ligament.  There was no swelling of the knee, but there was moderate tenderness along the medial joint line and over the lateral joint line over the patellar tendon.  A click was noted when the knee was flexed or externally rotated.  The click was painful.

The April 1956 examiner opined that "all of this man's findings and complaints are due to this instability of the anterior cruciate ligament.  A diagnosis of tear of either of the cartilages could not definitely be made."  

Later in April 1956 the Board of Medical Survey recommended discharge.  The board repeated the earlier April 1956 examination report and added that x-rays revealed no bony abnormalities.  The board opined that "the physical disability was neither incurred in, nor aggravated by, a period of active military service."  The Veteran had the board's decision explained to him at the time, including the determination that his injury was not incurred in or aggravated by military service.  The Veteran was given the opportunity to be heard or put in a statement, but waived his right to do so.  He acknowledged that by waiving his rights he would be discharged "without disability retirement pay or severance pay and without any compensation whatsoever."  

The Veteran applied for VA benefits in August 1956.  He claimed "derangement, internal, right knee & laxity of patellic tendon, both due to auto accident injury, January 1951 - first noticed after entry in service in November 1955; swelling intermediate locking of the knee. At present, I have difficulty in walking because of my 'weak' knee."

According to the Veteran's representative, this evidence required granting service connection because, but for the RO's mistaken belief that no in-service trauma occurred, the presumption of soundness would have required a finding of service connection.

As discussed above, the statutory and regulatory guidelines for the presumption of soundness have remained substantively unchanged since the Veteran's 1956 claim.  Because a derangement of the knee was not noted in the entrance examination, the presumption of soundness applies in this case.

The presumption of soundness, however, can be rebutted.  The Marine Corps Board determined that the Veteran's knee injury was the result of the 1951 automobile accident and was not incurred in or aggravated by service.  The Veteran was informed of this decision, told that he could challenge the decision, and told that if he did not challenge the decision he would not receive compensation for the discharge.  The Veteran did not challenge the decision.  When the Veteran filed for VA benefits in 1956, he himself stated that his knee disabilities were "due to auto accident injury, January 1951."  These facts all weigh in favor of rebutting the presumption and against a finding of service-connection.

Moreover, although the April 1956 orthopedic report noted that the Veteran suffered from a hammer strike to the knee, it focused primarily on the Veteran's 1951 automobile accident in assessing the problem.  The hospital report a few days later also reported that the Veteran's knee flared, not with the hammer strike, but six months earlier.  Even the Veteran did not acknowledge the hammer strike in his claim for benefits.  Instead, he stated that his knee symptoms increased in "November 1955."

Thus, although the RO made a factual error in the 1956 rating decision, the decision would not have been manifestly different but for that error.  In particular this is because (1) the medical examiners at the time opined that the Veteran's knee injury was no more than the natural progression of the Veteran's earlier auto accident damage; (2) the Veteran did not dispute, and indeed adopted this view in his 1956 disability filing; (3) even acknowledging the April 1956 trauma, both the medical records and the Veteran indicated that his knee problem began months before the incident with the hammer and did not have lasting residuals; and (4) had the hammer injury had a lasting effect, it would likely have been mentioned in the Marine Corps Board report as they had the record before them.  At the very least it would have been expected that the Veteran would have objected to the omission of the hammer incident when given the chance to raise it.  

Considering all of these facts, a reasonable mind could conclude that the 1956 decision was not fatally flawed because the presumption of soundness was rebutted as to both incurrence and aggravation.  Although the RO mistakenly used the "lack" of in-service trauma of any kind as a basis for rebutting the presumption, had the RO not made that error it could have reasonably still concluded that the presumption of soundness had been rebutted by the evidence discussed above.  Entitlement to CUE has not been established.

Consideration has been given to the fact that the Veteran was later service connected for his right knee disability.  However, service connection was not granted on the basis of the hammer incident.  Instead, at a 2016 VA examination, the Veteran reported that in "March or April 1956, while on ship, he and another marine had to 'dog down' (or anchor) the amphibious tractors.  The ship was 'thrown' from a wave, causing him to be throw[n] sideways, falling to his right side. His foot was caught in a hatch handle and so his leg, and right knee twisted."  The hammer incident is not mentioned at all in the later examination or claim.  It is reasonable that a previously denied claim could be allowed when new evidence is presented, and the claim being granted does not require that the earlier decision was clearly and unmistakably erroneous.  


ORDER

The motion to revise or reverse the October 1956 denial of service connection for right knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
















	


Department of Veterans Affairs


